            Case 18-25814        Doc 14      Filed 11/02/18 Entered 11/02/18 10:57:39                     Desc Main
                                                Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Jeanita F Brown                                          )        Case no. 18-25814
                                                                )
                                                                         Chapter 13
                                                                )
                                               Debtor           )        Judge: Janet S. Baer
                                                                )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Jeanita F Brown                                                                 David Cutler
                                                                                     4131 Main St
     4901 W Monroe                                                                   Skokie,IL 60076
     Chicago, IL 60644


    Please take notice that on Friday, November 9, 2018 at 9:15 am, a representative of this office shall appear before the
    Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
    and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
    may wish to consult one.)

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
    Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
    Friday, November 2, 2018.
                                                                            /s/ Heather Barnette

                                                                             For: Glenn Stearns, Trustee


                                 OBJECTION TO DISCHARGE UNDER § 1328 (f)


    Now comes Glenn Stearns, Chapter 13 Trustee, and requests that the discharge of the above referenced Debtor be
    denied and in support thereof, states the following:
       1.    On September 13, 2018, the debtor filed a petition under Chapter 13.
       2.    The Debtor received a Chapter 7 discharge in Case Number 15-38631 filed on November 12, 2015
       3.    The Debtor Is not entitled to a discharge under § 1328(f) because the Debtor received a Chapter 7 discharge in a
             case filed within 4 years of the filing of the present case..


    WHEREFORE, the Trustee prays that the discharge for the above referenced debtor be denied.


                                                                             Respectfully Submitted;

                                                                             /s/ Carolyn A. Suzzi

    Glenn Stearns, Trustee                                                   For: Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
